UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under Rule 14a-12 Luby’s Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Luby’s, Inc. 13111 Northwest Freeway Suite 600 Houston, Texas77040 713-329-6800 www.lubysinc.com , 2013 Dear Fellow Shareholder: It is my pleasure to invite you to attend the Annual Meeting of Shareholders of Luby’s, Inc. to be held on Friday, January24, 2014, at 10:00 a.m., Houston time, at 13111 Northwest Freeway, 4 th Floor, Houston, Texas 77040. All record holders of outstanding shares of Luby’s, Inc. common stock at the close of business on December2, 2013 are eligible to vote on matters brought before this meeting. Matters on which action will be taken at the meeting are explained in detail in the attached Notice and Proxy Statement. Please review the following Proxy Statement carefully. Your vote is important, so be sure to vote your shares as soon as possible. Please review the enclosed Proxy Statement for specific voting instructions. Please note that if you hold your shares through a bank or broker and you do not indicate on your proxy card your preferences with respect to the election of directors, your bank or broker is not permitted to cast your vote on your behalf. Thank you for your support. Sincerely, /s/C HRISTOPHER J. P APPAS Christopher J. Pappas President and Chief Executive Officer LUBY’S, INC. 13111 Northwest Freeway, Suite 600 Houston, Texas 77040 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 24, 2014 NOTICE IS HEREBY GIVEN that the Board of Directors of the Company (the “Board”) have called the 2014 Annual Meeting of Shareholders (the “Annual Meeting”) of Luby’s, Inc., a Delaware corporation (the “Company”), which will be held at 13111 Northwest Freeway, 4 th Floor, Houston, Texas 77040, on Friday, January24, 2014, at 10:00 a.m., Houston time, for the following purposes: To elect nine directors to serve until the 2015 annual meeting of shareholders; To ratify the appointment by the Board of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending August27, 2014; To conduct an advisory vote approving the compensation of the Company’s named executive officers; To ratify the Board’s approval of the First Amendment to Rights Agreement, dated as of December 3, 2013, between the Company and American Stock Transfer& Trust Company, LLC, as Rights Agent; and To act upon such other matters as may properly come before the meeting or any adjournment or postponement thereof. The Board has determined that shareholders of record at the close of business on December2, 2013, will be entitled to vote at the Annual Meeting. A complete list of shareholders entitled to vote at the Annual Meeting will be on file at the Company’s corporate office at 13111 Northwest Freeway, Suite 600, Houston, Texas, for a period of ten days prior to the Annual Meeting. During such time, the list will be open to the examination of any shareholder during ordinary business hours for any purpose germane to the Annual Meeting. Your vote is important. You may vote in any one of the following ways: • Use the toll-free telephone number 1-800-690-6903 from the U.S. or Canada; • Use the Internet website www.proxyvote.com; or • Mark, sign, date and promptly return the enclosed proxy card in the postage-paid envelope. Shareholders who do not expect to attend the Annual Meeting in person are urged to review the enclosed proxy for specific voting instructions and to choose the method they prefer for casting their votes. By Order of the Board of Directors of Luby’s, Inc /
